 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDLutheran Hospital of Milwaukee,Inc and NationalUnionof Hospital and HealthCare Employees Lo-cal 1199W RWDSU-AFL-CIO. Cases 30-CA-3082 and 30-CA-3267May 27, 1976DECISION AND ORDERBy MEMBERSJENKINS, PENELLO, AND WALTHEROn February 27, 1976, Administrative Law JudgePaul Bisgyer issued the attached Decision in this pro-ceeding Thereafter, the Respondent filed exceptionsand a supporting briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,[ andconclusions of the Administrative Law Judge and toadopt his recommended OrderORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Lutheran Hospital ofMilwaukee, Inc, Milwaukee, Wisconsin, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended OrderSubsequent to the Administrative Law Judge s Decision in this case theBoard, inSt John's Hospital and School of Nursing Inc,222 NLRB 1150(1976), held that a no-solicitation, no-distribution rule which prohibits allsolicitation and distribution in all areas to which patients and visitors haveaccess, other than immediate patient care areas, is unlawful Accordinglywe find, in agreement with the Administrative Law Judge, that the Respondent herein violated Sec 8(a)(1) of the Act by maintaining an overly broadno-solicitation, no-distribution rule which prohibits all solicitation and dis-tribution during an employee's nonworking time in all nonwork areas wherevisitors or the public might be presentof Lutheran Hospital of Milwaukee, Inc, herein called theRespondent In issue is the question whether the Respon-dent interfered with, restrained, and coerced its employeesin the exercise of their self-organizational rights and there-by violated Section 8(a)(1) of the National Labor RelationsAct, as amended,2 by various acts of interrogation concern-ing employee union activities and sympathies, by distribut-ing a letter among the employees soliciting information re-garding the identity of other employees engaged in unionactivity, by discriminatorily implementing and enforcing ano-solicitation, no-distribution rule because of the adventof the Union, and by threatening an employee with dis-charge for distributing union literature and authorizationcards in violation of that rule At the close of the hearing,the General Counsel and the Respondent argued their po-sitions orally and subsequently filed supporting briefsOn August 12, 1975, the Union filed another unfair laborpractice against the Respondent in Case 30-CA-3267 3 anda complaint based thereon was issued by the GeneralCounsel on September 30, 1975, alleging that on or aboutApril 25, 1975, the Respondent, in violation of Section8(a)(1) of the Act, promulgated and maintained in forceand effect an invalid no-solicitation, no-distribution rule toreplace the rule involved in Case 30-CA-3082, in that therevised rule prohibits employees from participating inunion activities on nonworking time in nonworking areasIn its answer, the Respondent admits the promulgationand maintenance of the revised rule but denies its illegalityunder the Act On motion of the General Counsel, opposedby the Respondent, the Administrative Law Judge issued atelegraphic order on October 24, 1975, reopening the rec-ord in Case 30-CA-3082 and consolidating that proceed-ing and Case 30-CA-32671 On January 5, 1976, the par-ties, in lieu of a further hearing on the newly created issue,executed a stipulation which provides that the stipulation,the record in Case 30-CA-3082, the pleadings in Case 30-CA-3267, and the stipulated exhibits shall constitute theentire record in the consolidated cases The stipulation isapproved, the stipulated exhibits are received in evidence,and the consolidated record is closed On January 30, 1976,the General Counsel and the Respondent filed additionalbriefs in support of their respective positions regarding thevalidity of the revised ruleUpon the entire consolidated record, from my observa-tion of the demeanor of the witnesses, and with due consid-eration being given to the arguments advanced by the par-ties, Imake the followingDECISIONSTATEMENT OF THE CASEPAUL BISGYER, Administrative Law Judge Case 30-CA-3082, with all the parties represented, was heard on June19, 1975, in Milwaukee, Wisconsin, on the complaint of theGeneral Counsel issued on April 29, 1975,1 and the answeriThe complaint in Case 30-CA-3082 is based on a charge filed on March18, 1975, by National Union of Hospital and Health Care Employees Local1199W RWDSU-AFL-CIO, herein called the Union A copy of thischarge was duly served on the Respondent the next day by registered mail2 Sec 8(a)(1) of the Act makes it an unfair labor practice for an employerto interfere with, restrain, or coerce employees in the exercise of the rightsguaranteed in section 7 Insofar as pertinent, Sec 7 provides that `[e]m-ployees shall have the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of theirown choosing and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection'3A copy of this charge was served on the Respondent by registered mailon August 13 1975° On the same date, the General Counsel s motion for judgment on thepleadings was denied224 NLRB No 36 LUTHERAN HOSPITAL OF MILWAUKEE177FINDINGS AND CONCLUSIONSITHE BUSINESSOF THE RESPONDENTThe Respondent is a nonprofit 5 Wisconsin corporationengaged in the operation of a hospital at Milwaukee, Wis-consin, and as such is and has been at all material times a"health care institution" as defined in Section 2(14) of theAct Its annual gross revenue from its Milwaukee opera-tion exceeds $100,000 In the conduct of its hospital, theRespondent purchases goods and supplies valuedin excessof $25,000 which are shipped directly to the hospital frompoints outside WisconsinThe Respondent admits, and I find, that it is an employ-er engaged in commerce within the meaning of Section 2(6)and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDItwas stipulated, and I find, that the Union is a labororganization within the meaning of Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA Introduction, the Advent of the UnionThe Respondent employs approximately 850 employeesat its 425-bed hospital which occupies two and a halfsquare blocksAbout September 30, 1974, the Unionlaunched a drive to organize some 450 to 500 of theRespondent's employees by distributing among them onthe sidewalk in front of the entrances to the hospital duringshift changes leaflets to which were attached cards to befilled out and returned to the Union if they were interestedin further informationAs a result of the employee re-sponse, the Union held its first organizational meeting onOctober 17, 1974, at its offices where the employees wereinformed of the benefits of unionization to be achievedthrough contract negotiations with the RespondentMem-bership dues were also discussed and additional union lit-erature was passed out Another meeting was held a fewweeks later at the Union's office at which an employeeorganizing committee was formed to assist in the Union'sdrive and the employees were instructed with respect totheir statutory rights and the distribution of organizationalmaterial in the hospital during nonworking time and innonwork areas In furtherance of this effort, employee or-ganizers were given at this meeting union authorizationcards, fact sheets, magazines, and other campaign material,which they thereafter distributed among their coworkersOther employee meetings were subsequently held by theUnion Apparently, as of the time of the hearing in thiscase, the Union's campaign did not generate sufficient sup-port to warrant filing a petition for a representation elec-tionHowever, an unfair labor ractice charge was filed bythe Union on March 18, 1975,r charging the Respondent,5 In accordance with the Respondent s request, unopposed by the Gener-al Counsel, the record is corrected to show that the Respondent is a nonpro-fit institution6 Unless otherwise indicated, all dates refer to 1975which admittedly has been aware of the Union's drivesince its inception, with engaging in unlawful conduct toimpede the Union's organizational effortWe turn to aconsideration of these alleged unlawful acts and the con-clusions to be derivedB The Alleged Interference, Restraint, and Coercion1Interrogation of Employee Krenke by HousekeepingSupervisor FisherIn the early part of December 1974, Maryanne Krenke,a surgical technician and a member of the Union's organiz-ing committee, was on a break in the coffee room, drinkingcoffeewith Housekeeping Supervisor William Fisher, asshe frequently didAnother female technician, SidneyRose, was also present In the course of a social conversa-tion,Fisher, who was not Krenke's supervisor, asked herwhether she had attended a union meeting held earlier thatday or whether a union meeting had been held that dayKrenke replied that she did not know if there had beensuch a meeting, although one had actually been held Con-tinuing with his inquiries, Fisher then asked Krenke howmany cards were signed, how many employees were in-volved in the Union, and when an election would be heldWhen Krenke replied that she did not know the answers tothose questions, Fisher remarked that it couldn't be a goodunion if she did not know anything about it This evokedKrenke's response that, as he was a supervisor, she couldnot discuss union matters with him, and that the Federallaw prohibited him from questioning her about the UnionFisher thereafter refrained from such conduct 7I find that Fisher's interrogation of Krenke, no matterhow well intentioned, violated Section 8(a)(1) of the ActNot only did Fisher fail to explain the need for such infor-mation to Krenke or Rose, the other employee who waspresent, but also he gave no assurance that reprisals wouldnot be taken for employee involvement or interest in theUnion so as to minimize the necessary coercive impact ofsuch questioning Indeed, Fisher himself understood howinformation regarding union activity could be misused bymanagement Thus, he testified that, when he witnessedKrenke solicit an employee to sign a union card a fewweeks before and he criticized her for doing so, he never-theless did not report her to management lest she "get intotrouble," despite the fact that the solicitation had actuallyoccurred on her free time in a nonwork area, the coffeeshop, and therefore was permissible activity Nor does the7The foregoing findings are based on Krenke s credible testimony whichFisher agreed reflectedbasically' what had occurred on this occasionalthough he thought the incident occurred in January 1975 Fisher furthertestified that he asked those questions because he was `Just inquisitive as afriendFisher also testified to an earlier episode in the coffee room in thefirst part of December 1974 when Krenke in his presence handed an employee a union card to fill out At that time a nonemployee stranger toldKrenke that it was not right for her to solicit on ` company time ' Krenkehowever replied that she was on a break and that therefore her solicitationwas permissible Fisher thereupon expressed his agreement with the strangerthat Krenke should not be doing this He further testified that he, neverthe-lessdid not report this card incident to management because he `didn twant Mary [Krenke] to get into troubleClearly the Act sanctions unionsolicitation on an employee's nonworking and free time in a nonwork area 178DECISIONSOF NATIONALLABOR RELATIONS BOARDfact that the inquiries were made in the course of a friendlyconversationsanitizeinterrogation 8which is otherwiseprohibited by Section 8(a)(1) of the Act 92 Interrogation of employee Jackson by NursingSupervisor KrupoIn December 1974, while Marion Jackson, a ward clerk,was bringing some papers to the labor and delivery room,she met Nursing Supervisor Francis Krupo who asked herwho was the head of the committee, apparently referring tothe Union's organizing committee Jackson answered thatshe did not know what committee Krupo was talkingabout Krupo, in turn, stated that he thought she knew andon this note the conversation ended with both going theirseparate ways 10 Although other employees were in thisarea, the conversation was evidently not overheardSuch an attempt to learn the identity of the leader of theorganizing committee might well suggest that the inquirywas prompted by more than idle curiosity and that theinformation thus obtained would be improperly used toundermine the lawful exercise by employees of their orga-nizational rights This is particularly so here where Krupogave no reason to Jackson why the information was soughtand no evidence appears demonstrating a legitimate needfor itAccordingly, I find that Krupo's inquiry was a formof interference, restraint, and coercion of an employee pro-scribed by Section 8(a)(1) of the Act 113The Respondent's January 30, 1975,letterOn January 30, the Respondent distributed to employeesalong with their paychecks the following letter preparedand signed by Personnel Director Richard J TorstensonTO ALLEMPLOYEESA number of employees have reported that they arebeing pressured to sign Union cards Some are toldthat they will have to join a Union if they want tocontinue to work hereYou should know that-No one will have to join a Union as a conditionof employment at the HospitalNo one will have to pay dues to a Union as acondition of employment at the HospitalThe Hospital will continue to pay wages and ben-efits that compare favorably with those of any otherhospital in the Milwaukee area, regardless of Unionor non-Union affiliationYou don't have to put up with pestering or pres-sure to joinPlease let me know if you are bothered I will do mybest to see that the law is observedExplaining the circumstances surrounding the issuance8Rex Disposables, Division of DHJ Industries, Inc,201 NLRB 727 730(1973),Monroe Manufacturing Co, Inc200 NLRB 62 (1972)9C & E Stores, Inc, 221NLRB 1321 (1976),John H Swisher & Son Inc211 NLRB 777 (1974), cfMurcole Inc,204 NLRB 228 234 (1973)10 Jackson subsequently joined the Union and the organizing committeebecoming active on its behalf11Rex Disposables, supraat 729of this letter, Torstenson testified that some 15 or 20 em-ployees stopped him in the hallway and complained that"people out on the sidewalk," whom they did not identifyby name, were forcing union literature and cards on themand that they resented being pressured Torstenson furthertestified that, although he suggested to the complainingemployees that they tell those "people" to leave themalone, the employees insisted that the Respondent reply totheUnion's leaflets, take a position with respect to theUnion, tell those "people" to leave them alone and notbother them, and advise the employees of their rightsHowever, no complaining employee furnished testimony atthe hearing regarding their alleged unhappy experiencewith these "people "There can be little doubt that in the closing paragraph ofthe letter the Respondent, in effect, invited employees toreport to Personnel Director Torstenson union solicitationby fellow employees and their related activities, whether ornot these activities occurred during their free or workingtime or in work or nonwork areas Indeed, as Torstensonhimself testified, this letter was prompted by employeecomplaints of union solicitation and distribution of unionliterature which union supporters engaged in on the publicsidewalk in front of the hospital Certainly, the informationsought by the Respondent was broad enough to encompassemployee organizational activities protected by Section 7of the Act Moreover, the Respondent's declared interest inbeing informed of the identity of union solicitors can rea-sonably be expected to instill fear in employees of the con-sequences of union advocacy and thereby deter and re-strain them from exercising their statutory rights Contraryto the Respondent's contention, the fact that the Respon-dent euphemistically couched the conduct of union advo-cates in terms of pressuring, pestering, and bothering em-ployees does not render the invitation to inform on unionsolicitors any less coerciveNor has the Respondent dem-onstrated, injustification of its action, a legitimate need forthe information to prevent a disruption of hospital opera-tionsAccordingly, I conclude that the invitation to inform onemployees indicated in the Respondent's letter to employ-ees violated Section 8(a)(1) of the Act 124 The Respondent's alleged discriminatory enforcementof its no-solicitation, no-distribution rule, the allegeddischarge threat to employee Jackson if sheviolated the ruleFrom 1967 until about April 25, 1975, when its rule wasrevised,13 the Respondent had the following posted no-so-licitation, no-distribution rule in effect at its hospitalUnauthorized distribution of literature, written orprinted matter of any description in working areas onhospital premises during working time and the unau-thorized solicitation or collecting of contributions for12Bank of St Louis, 191NLRB 669 673 enfd 456 F 2d 1234 (C A 81971)Poloron Products of Mississippi Inc217 N LRB 704 (1975)13The validity of the revised rule is the subject of the subsequent complaint issued in Case 30-CA-3267 and consolidated with the earlier pro-ceeding which will be later discussed LUTHERAN HOSPITAL OF MILWAUKEE179any purpose whatsoever is strictly prohibited accord-ing to Lutheran Hospital policyThe complaint acknowledges the existence of that rule butdoes not challenge its validity 14 Instead, it alleges that onMarch 14 the rule was discriminatorily implemented andenforced "because of the advent of union organizationalactivities," and that on that date employee Jackson wasthreatened with discharge if she violated the rule Essen-tially, it is the General Counsel's position that the discrimi-natory application of enforcement of the rule is establishedby the fact that acts of nonunion-related solicitation anddistribution of literature were tolerated at the hospital,while the rule was strictly enforced against union activity,citing only the Jackson episodeIn support of this theory, the General Counsel presentedthe following testimony during both working and breaktime, employees have taken up money collections amongthemselves for employees who were sick or hospitalized orsuffered a death in the family 15 There is no evidence, how-ever, that these collections were made in the presence ofsupervisors or with their knowledge or consent In the pastspring, a Sunshine Club was also formed at a unit staffmeeting, chaired by Supervisor La Rose,16 for the purposeof creating a fund derived from employee contributions tobe used for birthday, marriage, and other gifts for employ-ees in that unit A notice was subsequently posted on abulletin board to alert employees whether they were cur-rent in their contributionsTestimony was further adduced to the effect that severalemployees had engaged in commercial activities Thus, oneor two employees had been taking orders for Avon prod-ucts during working and free time However, the testimonydoes not indicate that any supervisors were present onthese occasions There is testimony, on the other hand, thatAvon catalogs were available for such purposes at variousplaces in the hospital, including nurses' stations, and thuspresumably within the knowledge of supervisory nursesstationed there An employee testified that the last time shehad seen an Avon catalog in the hospital was about 1-1/2months before the hearing, while another employee testi-fied that she had noticed such booklets around the hospitalbetween 1972 and 1974 but that she had never been asked14 Because the validity of the rule is not in issue in this case I make nocomment in that regard Also concededly not in issue in this case is theversion of the rule, as set forth in the Respondent's Employment RelationsPolicyManual," a copy of which is customarily given to employees at thetime of their hiring The manual makes it an offense, subject to disciplineand ultimate discharge, for an employee to engage in7Soliciting or collecting contributions for any purpose whatsoeveron Hospital time10Distribution of literature, written or printed matter of any description on Hospital property without permission from the PersonnelDirectorAccording to the testimony of Personnel Director Richard Torstenson thephrase "Hospital time" means working time and the phrase "Hospital propertly'refers to the Hospital building itself5Employee Jackson testified to an occasion 3 or 4 years ago when acollection was taken up by employees in her section for a gift for a supervisor who was leaving to get marriedi6However other than her title, no evidence of La Rose s supervisoryauthority or duties was presented at the hearingby anyone to buy Avon products According to PersonnelDirector Torstenson, when he recently learned that em-ployee Vrtalie was engaged in promoting Avon products atthe hospital he directed her to stop itIn addition, there is testimony by employee Jackson thatcertain unidentified kitchen workers have offered for saleto employees small dolls and purses and that this witnessherself had sold nuts in the hospital Here, too, the evi-dence does not indicate whether this activity was observedby supervisors or whether it was engaged in during workingtime Employee Krenke, a union activist, testified that dur-ing the past March she had taken orders from her cowork-ers for Coventry Jewelry and in that connection had placedbrochures and order forms in the coffee shop where shetold the girls to fill out the order forms Krenke furthertestified that she would pick the orders up before work orduring lunch timeMoreover, Irene Milass, a switchboard operator, whosework area is in the lowest level in the hospital building gavetestimony that Beth Fohr, who had since left theRespondent's employ, had taken orders from employeesfor Vanda cosmetic products However, Milass did not in-dicate where this occurred and whether it was on workingor free time She also testified that Vanda booklets were ona table at Milass' work location "off and on" until Januaryor February 1975 and that, although her supervisor, JoanMoore,17 had a desk in that area, Moore never directed theremoval of those booklets However, it appears that theVanda booklets were removed under unspecified circum-stances at least a month after they were placed there Mi-lass also credibly testified that on one occasion in Februaryor March 1975 Moore brought into the hospital some barsof candy which her son was selling in connection with ahigh school promotion drive for funds to purchase sportsequipment and that she sold the candy to several employ-eesHowever, Milass did not observe Moore enter anyother areas in the hospital to sell the candyAnother employee, Rex Hutchinson, testified to a dem-onstration of Amway products which a nurse conducted inMarch or April 1975 during working time for two or threeemployees in a small room used for staff conferences Thisroom was about 15 to 20 feet from the nurses' stationwhere Supervisor La Rose had her desk At the time of thedemonstration, the door to the room was closed and noevidence was adduced that any supervisor was aware of itOther testimony was adduced that Supervisor Grobeonce a year has displayed for sale on her desk several cansof candy in connection with a fund drive for AmericanOperating Room Nurses' Association 18 Finally, there istestimony that the Respondent itself posted a notice on thebulletin board, with copies distributed among the employ-ees, offering used hospital furniture and other items forsale to employeesPersonnel Director Torstenson, whose function it is toenforce the no-solicitation, no-distribution rule, testified17However,no testimony concerning Moore's duties or supervisory authoritywas furnished18Testimony was also adduced that about 3 years ago an employee soldGirl Scout cookies in the coffee shop,lockerroom and cafeteria duringbreaktime and that another employee at one time had brought into thecoffee shop a fashion catalog and solicited orders from employees 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat, whenever a violation of the rule is called to the atten-tion of the Personnel Department, the employee guilty ofsuch conduct is directed to refrain from that activity How-ever, since complainants are usually reluctant to identifythe violators, there have been few instances when the viola-tor has been spoken to One of theinstanceswhere he hadspoken to an offender of the rule involved Vitalie, men-tioned above Torstenson also testified that, whenever liter-ature not pertaining to the hospital is found in the building,it is removed In addition, Torstenson alluded to occasionswhen insurance agents, merchandising outlets, and real es-tate companies have been denied lists of, and access to,employees at the hospital for solicitation purposesMore-over, he testified to a recent incident in which he orderedan employee to remove petitions she had placed at variouswork stations to allow the astronauts to carry a Bible withthem on their mission Similar treatment was accorded toreligious literature which was brought into the hospital bySeventh Day Adventists and other individuals Torstensonalso testifiedthat he had put a halt tothe sale inthe hospi-tal of tickets to charities and other events However, hetestified, the hospital permits United Fund pledge cards tobe distributed among the employees once a year, and theWomen's Auxiliary to post a notice on the bulletin boardannouncing a benefit event it was running for the hospitalAccording to Torstenson, the foregoing policy has beenuniformly pursued since prior to the appearance of theUnion and supervisors have been under instruction to seethat the rule is observed In answer to specific questionsput to him on the witness stand, he credibly testified with-out contradiction that he had never heard of the SunshineClub or the Amway demonstration until the hearing in thiscase, nor was he aware that any supervisor had ever violat-ed the ruleExcept for the Jackson episode presently to be discussed,there is no evidence that the Respondent ever talked to,reprimanded, or otherwise disciplined any employee forengaging in union organizational activity in violation of thehospital's no-solicitation, no-distribution rule, although itis clear that union supporters have conducted such activityduring their free nonworking time in nonwork areas suchas the cafeteria, coffee shop, and other places where em-ployees take their breaks Indeed, Jackson, who was amember of the Union's organizing committee, admittedthat on occasions other than the one in question, she alsodiscussedtheUnion with employees while she and theywere working under the belief that it was not against hospi-talpolicy to do so The events leading up to theTorstenson's interview of Jackson, which is alleged to con-stitute a discriminatory application of the rule, are theseOn March 5, while Helen Daniels, a pharmacy techni-cian, was stocking medical supplies in a utility room awayfrom her regular pharmacy station, a registered nurse, Ec-kert,who was also performing one of her duties there,asked Daniels when she had come back to her job, whichshe had left several years ago Eckert then informed her ofthe employees' efforts to bring a union into the hospital tohelp them secure better working conditions In the courseof this conversation, Jackson entered the room, made someremarks which Daniels did not hear, and departed Shortlythereafter, Jackson returned and, as Daniels was reachinginto a cabinet, Jackson put two union cards in Daniels'pocket, requesting her not to say anything about this oc-currence as she (Jackson) was not supposed to engage insuch activity while working Jackson thereupon left 19When Daniels returned to the pharmacy, which was herofficial station, she reported this incident to Sister Gladys,her supervisor and director of pharmacy services, and, atthe latter's request, handed over the union cards she hadreceived from Jackson However, Daniels did not tell SisterGladys that Jackson had put pressure on her to join theUnion, nor that Jackson had warned her that she was re-quired to join the Union to work there, which Jacksonmanifestly did not do Daniels also mentioned the Eckertconversation but did not identify Eckert by name since shedid not know it at the time Subsequently, Sister Gladysrelayed Daniels' report to Personnel Director Torstenson,who did not act on this information at that timeThe next day, March 6, while on her lunch hour, Jacksonentered a small room in the pharmacy section of the hospi-tal and, in the presence of Patricia Brusky, a staff pharma-cist,handed Daniels a rolled-up union magazine contain-ing a union card and other pieces of union literature forher to read and departed The entire incident lasted a sec-ond or two Clearly, the room was a work area, and wheth-er or not Daniels was actually working at this time or onlytalking to Brusky,20 Daniels was on duty and not on herown free time After Jackson left the room, Daniels report-ed this incident to Sister Gladys and again, at SisterGladys' request, gave her the union material she had re-ceived from Jackson Daniels did not inform Sister Gladysthat Jackson had forced her to take the union materialAbout a week later, Torstenson, who had also been ap-prised by Sister Gladys of the latter incident, interviewedDaniels and Brusky concerning that occurrence and theone on March 5 Acting on the advice of the Respondent'sattorney, Torstenson on or about March 14 summonedJackson to his office 21 He opened the interview by inform-ing her that he had received reports that she had passed outleaflets and cards to an employee and that he did not knowwhether or not she was then on duty or whether this con-duct occurred in a work or nonwork area or whether theemployee who was given the material was working at thetimeTorstenson then reminded Jackson of the Re-spondent's rule or policy concerning the distribution ofliterature of any type and solicitation which was designed19The foregoing findings reflect Daniels testimony, which I credit Jack-son testified to a conversation she had had prior to the pharmacy incidentwhich will be presently discussed It is not clear whether or not Jackson stestimony relates to the event recited in the text above According to Jack-son at one time when Daniels came to Jackson'swork area and both wereworking Jackson asked her if she was interested in the Union but, as sherecalled no union literature was handed out20 In view of my disposition of the issues in this case it is unnecessary toresolve the conflicting testimony in this respect21Torstenson testified that for several months he had been aware ofJackson s involvement in the Union s organizational campaign as well asthe involvement of other employees and that it is not his practice to preventsuch activity so long as it is not conducted in work areas and employees arenot bothered while they are working Jackson admitted discussing the unionwith employees not only in the cafeteria, snackbar coffee shopand classroom but also while employees were working She however denied distributing union literature to employees while they were engaged in the performance of their duties LUTHERAN HOSPITAL OF MILWAUKEE181to protect employees, patients, and visitors from being "un-duly pestered " Jackson readily admitted that she hadpassed out union literature but added that it was done onher own time during breaks and her lunch hour, as well asbefore and after work, and that she was fully aware thatshe was not supposed to engage in such activity duringworking time or in work areas Torstenson expressed hisgratitude for her comments since he had conflicting reportsand he preferred giving her the benefit of any doubt Theinterview ended with Torstenson pointing out that, underthe Respondent's rule, the distribution of literature on anemployee's working time or hours 22 could possibly resultin discharge 23 However, Jackson was not personally repri-manded for violating the ruleThe General Counsel contends that the foregoing evi-dence establishes that on March 14 the Respondent dis-criminatorily enforced and applied its no-solicitation, no-distribution rule because of the advent of the Union andon that occasion unlawfully threatened employee Jacksonwith discharge if she violated the rule I do not agreeAs noted above, the Union initiated its organizationalcampaign approximately 6 months before March 14 at atime when the no-solicitation, no-distribution rule hadbeen in existence for 7 years During the 6-month period,supporters of the Union freely and generally in a mannernot prohibited by the rule engaged in union solicitationand the distribution of union literature inside and outsidethe hospital Indeed, although Personnel Director Torsten-son learned that Jackson had given employee Danielsunion cards in a work area and the next day had handedher union material in another work area, in violation of therule, he simply discussed the matter with her in his office,accepted her assertion that she customarily confined herunion activity in the hospital to her own nonworking timeand in nonwork areas, and only reminded her that a viola-tion of the rule could lead to discharge Clearly, Jacksonwas not reprimanded for her conduct In these circum-stances, it can hardly be inferred that the Respondent wasprompted discriminatorily to enforce the rule because ofthe appearance of the Union at the hospital or that it dis-parately applied the rule to Jackson,24 particularly since therecord is absolutely devoid of any evidence that employeeswere permitted to engage in antiunion activity in the hospi-tal in disregard of the rule 2522 The terms'working time'and "working hours were used interchange-ably by thewitnesses in their testimonyHowever, viewing Torstenson sconversation with Jackson in its entirety, I find that Torstenson's remarkswere not intended to, and did not, convey the idea that the Respondentsthen current rule prohibited union solicitation during an employees freetime or that it barred the distribution of union literature in nonwork areasduring nonworking timeCfEssexInte-nationalInc211NLRB 749(1974), andThe Contract Knitter, Inc,220 NLRB558 (1975)23 Theforegoing findings are based on a composite of Jackson s andTorstenson s testimony,which I findreflect whatprobablyoccurred at theinterviewDuring this interview, Torstenson also mentioned his experienceswith unions It is unimportant to the issues here presented to determinewhether Torstenson stated to Jackson that he had "come up against twelveunions since his association with the hospital and that the unions wereunable to get in, as Jackson testified,or whether Torstenson told her that hehad had a good relationship with them,as he testified24 Luxurayof New YorkDivision of Beaunit Corporation185 NLRB 100(1970)25 SeeThe Contract Knitter, Inc supraThe General Counsel, nevertheless, cites various instanc-es of employee solicitation and collection of funds for non-union-related purposes which had taken place in the hos-pital,asdescribedabove, to support his claim ofdiscriminatory enforcement of the rule However, many ofthese episodes of solicitation and collection occurred dur-ing the employees' free time and in nonwork areas More-over, with respect to other instances of such conduct, it wasnot shown that supervisors were present or were aware thatsuch activity was going on during working time or in workareas 26 or that the activity otherwise interfered with hospi-tal routine In the two instances where supervisors soldcandy, the sales were isolated acts which were made inconjunction with an annual fund raising drive for the bene-fitof a high school's athletic program and a professionalnurses' organizationAs for the formation of the SunshineClub in the course of a staff meeting and the subsequentposting of a notice on a bulletin board regarding the em-ployees' dues standing in that club, they certainly cannotbe viewed as violations of the no-solicitation rule Nor is itevidenceofdiscriminatoryenforcementof the Re-spondent's rule the fact that the Respondent itself hadthe occasion to post and circulate in the hospital a noticeoffering for sale to its employees used hospital furnitureand related items Undeniably, a no-solicitation rule, as ageneral proposition, is not intended to, nor does it restrictthe employer from engaging in the activity encompassedby the rule 27 Also of dubious value as evidence of discrimi-natory application of the rule is the fact that RespondentpermittedUnited Fund pledge cards to be distributedamong the employees once a year and the Women's Auxili-ary of the hospital to post on bulletin boards an announce-ment of a forthcoming event being run for the benefit ofthe hospital 28 Such "beneficent acts fall far short of estab-lishing forbidden discrimination " 29In short, all things being considered, including the size ofthe hospital and its employee staff, management's effortsto enforce its rule, and the absence of sufficient proof ofmanagement's deliberate toleration of nonunion-relatedsolicitations and collections on working time and in workareas, I find that the General Counsel failed to sustain hisburden of establishing by a preponderance of the evidencethat the Respondent's no-solicitation, no-distribution rulewas discriminatorily enforced and applied against unionadherents, particularly employee Jackson, in violation ofSection 8(a)(1) of the Act 3 Accordingly, the relevant alle-26Serv Air, Inc175 NLRB 801 (1969) on remand from 395 F 2d 557(C A 10 1968) where the Board noted that "even if we were persuaded thatthe solicitation occurred on work time, there is no evidence that this inci-dent came to the attention of management, and hence it is no basis for afinding that Respondent permitted it without retaliatory action "27 SeeN L R B v United Steelworkers of America, CIO [Nutone Inc ] 357U S 357 (1958), where the Supreme Court held that it was not an unfairlabor practice for an employer to enforce against employees a no-solicita-tion rule in itself concededly valid, while the employer engages in coerciveantiunion solicitation28Serv Air supra, Astronautics Corporation of America164 NLRB 623627 (1967)29Serv-Air, Inc v N L R B,395 F 2d 557 560 (C A 10, 1968)30 CfServ-Air, Inc175 NLRB 801 (1969),Astronautics supraat 625,TheSeng Company210 NLRB 936 (1974) The cases relied upon by the GeneralCounsel for a contrary result, such as,Montgomery Ward &Co 202 NLRBContinued 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDgations of the complaintin Case 30-CA-3082 will be dis-missed5The alleged illegality of the revised rule (Case30-CA-3267)The no-solicitation,no-distribution rule,which is thesubject of the complaintin Case 30-CA-3267, was firstposted onApril 25, 1975The rule reflects a revision of anearlier rule,whose enforcement is considered in the preced-ing section of this Decision,and is the result of a programto revisethe employee handbookentitled"Working To-gether" begun inJuly 1974 The new rule was drafted bythe Respondent's counsel on the basisof his viewsregard-ing legal developments in the area of no-solicitation, no-distribution rules in thehealth care fieldAs embodied inthe employee handbook,the challenged rule reads,as fol-lowsSolicitation&Distribution of MaterialWe receive numerous requests from various persons,groups and organizations to be allowed to solicit pa-tients or employees for various causes, or be allowedto distribute books,pamphlets,etc , throughout thehospitalThese are a source of annoyance to the pa-tients,as well as disruptive to our routines This hasled us to adopt a rule prohibiting members of the pub-lic from doing any soliciting or any distributing of ma-terial on hospital premises at any time Outside ofworking hours an employee becomes a member of thepublic,and the foregoing rules will applyDuring working hours,employees should not solicit ordistribute written matter for any purpose in any partof the hospital during working time ("Working time"applies not only to the employee doing the soliciting,but includes the person being solicited)During thenon-working time of employees'working hours, solicita-tion is permitted only in non patient and in non-publicareas of the hospital,and distribution of written materialis limited to non-work areas and non patient areas andnon-public areas[Emphasis supplied ]Included in the record pursuant to the parties'stipulationare 11 large blueprints of the Respondent's facilities onwhich are designated by color code the areas where em-ployees are allowed or not allowed, to engage in solicita-tion and distribution in accordance with the rule 31978, 979 (1973), andDaylin,IncDiscount Divisiond/b/a MillersDiscountDept Stores,198 NLRB 281(1972), are distinguishable from the presentcase in that management in those cases permitted more extensive nonunionrelated activities to be conducted in violation of the rulewhile it prohibitedunion solicitation in order to impede and discourage the employees organszational effort3i Specifically,the stipulation provides4Areas on the Planswhichare shaded with red lines are nonworknonpatient and nonpublic areas in which employees are allowed toengaged(sic) in solicitation and distribution in accordance with theRule Patients and members of the public(including persons visitingpatients)are not allowed in these areasAreasshaded in green are workareas in which neither the public nor patients are allowed and in whichemployees may engage in solicitation in accordancewith the Rule Un-shaded areas are either areas in whichthe publicand/or patients areQuoting only the italicized portion of the rule, the com-plaint alleges that sinceApril 25,1975, the Respondentinterfered with the employees'statutory rights in violationof Section 8(a)(1) of the Act"by promulgating and main-taining in force and effect an invalid no-solicitation anddistribution rule which prohibits employees from partici-pating in union organizing activities on nonworking time innonworking areas " 32 The General Counsel contends thatthe rule is on its face ambiguous and overly broad andtherefore infringes upon the employees'organizationalrights in violation of Section 8(a)(1) of the Act The Re-spondent,on the other hand,urges that the validity of itsrevised rule may not properly be judged by the legal princi-ples normally applicable to industrial plants Instead, it ar-gues that special consideration should be given to the na-ture of its hospital operations,its concern with the healthand welfare of its patients,and the presence of the publicvisiting the patients,and that the Board should thereforefind, as it has done in the case of retail establishments andother health care institutions,that these factors outweighthe employees'organizational rights and justify the broadscope of the ruleThe Supreme Court has observed that the "place of workis a place uniquely appropriate for dissemination of viewsconcerning the bargaining representative and the variousoptions open to the employees"33 In recognition of thistruism,the Board with court approval,after striking a bal-ance between the employees'organizational rights and theemployer's interest in maintaining production,discipline,and safety,34 has evolved a set of principles to govern unionsolicitation and the distribution of union literature by em-ployees on their employer's premises Thus,an employerrule prohibiting union solicitation bemployees duringworking time is presumptively valid,3 as is a rule prohib-iting the distribution of union literature in work areas,whether or not it occurs on working time 36 If the rules gobeyond these limitations and ban union solicitation by theemployees during their free time or prohibit their distribu-tion of union literature in nonwork areas during their non-working time, these rules are invalid and constitute an un-reasonable impediment to the employees'exercise of theirSection 7 rights violative of Section 8(a)(1) of the Act, un-less the employer can demonstrate exceptional circum-stances justifying such broader restrictionspresent or are unoccupied No solicitation or distribution is allowed inthe occupied areas which are unshaded32 Although the complaint thus challenges only a part of the rule theGeneral Counsel nevertheless argues in his brief that the first paragraph ofthe rule dealing with the rights of off duty employees is also unlawful Manifestly that issue is not before me under the complaint and the stipulationIn any event the General Counsels position is of doubtful validityGTELenkurt incorporated204 NLRB 921 (1973)33N L R B v Magnavox Company of Tennessee415 U S 322 325 (1974)34 Republic Aviation Corporation vN L R B324 U S 793 797-798(1945)35Idat 803 SeeEssex International,Inc211 NLRB 749 (1974) wherethe Board clarified the distinction betweenworking time or worktimeandworking hours It held that a prohibition of solicitation or distribu-tion during`working ame or `worktime'is valid on its face since it con-notes the time spent in the actual performance of fob duties and excludesthe lunch and break periods while working hours conveys the idea ofbusiness hours which includes the employees free time and therefore theprohibition is presumptively invalid36Stoddard Quirk Manufacturing Co138 NLRB 615 (1962) LUTHERAN HOSPITAL OF MILWAUKEE183In applying the foregoing principles, the Board has beenconfronted with the special problems that employers oper-ating retail enterprises experience as a result of employeescoming in contact with the public in the course of theirwork To avoid a possible disruption of business if employ-ees engage in union activity in the presence of customers,the Board has sanctioned employer rules which proscribeunion activity in selling areas whether or not employees areon their own free time 37 However, the Board has declinedto extend the prohibition against union solicitation by em-ployees during their nonworking time to nonselling areas,even though customers may be present, where convincingevidence justifying such extension is not adduced 38 In thecase of hospitals and other health care institutions, theBoard has similarly indicated an inclination not to applythe above principles mechanically but to approve no solici-tation and distribution rules which impose additional re-strictions on employees' organizational rights where unusu-al circumstances and special needs are shown to warrantthem 39As noted previously, the Respondent's revised rule pro-vides that "[d]uring the nonworking time of employees'working hours, solicitation is permitted only in non-patientand in non-public areas of the hospital, and distribution ofwritten material is limited to non-work areas and non-pa-tient areas and non-public areas " Manifestly, the rule doesnot describe with sufficient clarity the particular areaswhere employees may or may not engage in union solicita-tion and distribution during their nonworking time Thereisno reliable indication in the rule whether, for example,employees are permitted to engage in this activity in thecafeteria, refreshment places, restrooms, or lounges wherethey might be during their free time if a visitor or othermember of the public happened to be present Indeed, todefine the specific areas where union solicitation and dis-tribution are permitted or forbidden under the rule, theRespondent made part of the record in this case 11 blue-prints of the hospital facilities on which numerous areasare designatedHowever, there is absolutely no evidencethat this information was ever conveyed to employees orthat they were otherwise aware of it Such vagueness andambiguity in the Respondent's newly adopted rule canhave no other than a deterrent effect on employees whomight otherwise desire to exercise their organizationalrights lest they risk discipline for unwittingly violating theruleYet, as the Second Circuit Court of Appeals had theoccasion to observe in a comparable situation, "The truemeaning of the rule might be the subject of grammaticalcontroversyHowever, the employees of respondent arenot grammarians The rule is at best ambiguous and therisk of ambiguity must be held against the promulgator ofthe rule rather than against the employees who are sup-posed to abide by it " 40 Nor is the ambiguityweakness inthe rule eliminated by the Respondent's suggestion in itsbrief that, if the employees have any questionsconcerningthe scope of the rule, they could seek clarification fromtheir department head or the personnel department Cer-tainly, such inquiries would reveal the employees' unioninvolvement or sympathies which they are undeniably priv-ileged not to disclose to their employerApart from the ambiguous nature of the rule, there canbe no doubt that the rule imposes restrictions on unionsolicitation and distribution during an employee's non-working time and in nonwork areas beyond those normallypermissible under established law 41 While the Board rec-ognizes that a broad no-solicitation, no-distribution rulemay be valid under special circumstances, the record con-tains no evidence demonstrating the need for prohibitingsuch activity in the specific areas claimed by the Respon-dentFor example, no evidence was adduced to show areasonable probability of interference with hospital opera-tions or efficiency or that the health and care of patientswould be adversely affected if union solicitation or distri-bution occurred during an employee's nonworking time innonwork areas where visitors or the public might be pre-sent In fact, as previously discussed, nonunion related so-licitation has taken place in the hospital in the past withoutany apparent serious disruption of hospital routine Plain-ly, the mere assertion that broad restrictions on union so-licitation and distribution in the hospital are required canhardly prove the need or justification for themIn view of the absence of special circumstances shownby the Respondent to warrant the restrictions imposed bythe quoted portion of the revised rule and in view of itsambiguity, I find that the rule to that extent is invalid andconstitutes an infringement of the employees' Section 7rights and therefore violates Section 8(a)(1) of the ActIV THE REMEDYPursuant to Section 10(c) of the Act, as amended, it isrecommended that the Respondent be ordered to ceaseand desist from engaging in the unfair labor practicesfound and like and related conduct and that it take certainaffirmative action designed to effectuate the policies of theActUpon the basis of the foregoing findings of fact and theentire record in the case,Imake the followingCONCLUSIONS OF LAW37The May Department Stores Company, et al59 NLRB 976 981 (1944)Marshall Field & Company,98 NLRB 88, 92 (1952),Two WheelCorpd/b/aHonda of Mineola,218 NLRB 486 (1975)38MarshallField & Co, supra,93-95, see alsoThe May Department StoresCompany supra39SummitNursing Convalescent Home,196 NLRB 769, 770 enforcementdenied 472 F 2d 1380 (C A 6, 1973),Guyan Valley Hospital Inc198 NLRB107 (1972),Cedar Corp d/b/a West Side Manor Nursing Home203 NLRB100, 103-104 (1973),Harold R Bursten and Dr RobertBursten,A Partnership, d/b/a Shorewood Manor Nursing Home &RehabilitationCenter,217NLRB 331 (1975), Member Penello's separate concurring and dissentingopinionIThe Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2The Union is a labor organization within the meaningof Section 2(5) of the Act3By coercively interrogating employees concerning aunion meeting, the number of union cards signed by em-40 N L R B v Harold Miller et al d/b/a Miller Charles & Co341 F 2d870, 874 (C A 2, 1975)41 See for exampleSummit Nursing Convalescent Home supra CedarCorp, supraat 104 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, the number of employees involved in the Union,and the identity of the employee head of the Union's orga-nizing committee, by inviting employees to report to thepersonnel director union solicitation by fellow employeesand their other organizational activities, and by promul-gating and maintaining in effect an invalid no-solicitation,no-distribution rule which unduly limits such activity byemployees on behalf of the Union during their nonworkingtime in nonwork areas, the Respondent violated Section8(a)(1) of the Act4 The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act5The Respondent did not engage in other conduct vio-lative of Section 8(a)(1) of the Act, as alleged in the com-plaint in Case 30-CA-3082Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I hereby issue the following recommend-edORDER 42The Respondent, Lutheran Hospital of Milwaukee, Inc,Milwaukee, Wisconsin, its officers, agents, successors, andassigns, shallICease and desist from(a)Coercively questioning employees concerning em-ployees' union sympathies and activities, meetings held byNational Union of Hospital and Health Care EmployeesLocal 1199W, RWDSU-AFL-CIO, the number of cardssigned by employees for the named Union, the number ofemployees involved in that Union, and the identity of theemployee head of that Union's organizing committee(b) Inviting and requesting employees to report to itunion solicitation by fellow employees or their other orga-nizational activities(c)Promulgating, maintaining in effect, and enforcingany rule or regulation which prohibits employees from en-gaging in union solicitation in the hospital during non-working time and from engaging in the distribution ofunion literature in nonwork areas in the hospital, unlessspecial circumstances and needs of the hospital requiresuch restrictions(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirright to self-organization, to form, join, or assist NationalUnion of Hospital and Health Care Employees Local1199W, RWDSU-AFL-CIO, or any other labor organi-zation, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activitiesexcept to the extent that such right may be affected by anagreement requiring membership in a labor organization as42 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board the findingsconclusions and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings conclusions and Order and all objections thereto shall bedeemed waived for all purposesa condition of employment, as authorized by Section8(a)(3) of the Act2Take the following affirmative action which is neces-sary to effectuate the policies of the Act(a)Forthwith rescind its rule promulgated on or aboutApril 25, 1975, to the extent that it prohibits its employeesduring their nonworking time from soliciting in its hospitalon behalf of a labor organization or from distributingunion literature in the nonwork areas in the hospital(b)Post at its hospital in Milwaukee, Wisconsin, copiesof the attached notice marked "Appendix " 43 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 30, after being duly signed by the Respondent'sauthorized representative, shall be posted by the Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, particularly where notices to employees are custom-arily posted Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by anyother material(c)Notify the Regional Director for Region 30, in writ-ing,within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewithIT IS FURTHER ORDERED that the complaint in Case 30-CA-3082 be, and it hereby is, dismissed insofar as it allegesviolations of Section 8(a)(1) of the Act other than thosefound herein43 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals the words in the notice reading ' Posted byOrder of the National Labor Relations Board shall read Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate employees con-cerning employees' union sympathies and activities,meetingsheldbyNationalUnion of HospitalandHealthCareEmployeesLocal1199W,RWDSU-AFL-CIO, the number of cards signed byemployees for the named Union, the number of em-ployees involved in that Union, and the identity of thehead of that Union's organizing committeeWE WILL NOT invite or request employees to report tous union solicitation by fellow employees or theirother organizational activitiesWE WILL NOT promulgate, maintain in effect, nor en-force any rule or regulation which prohibits employeesfrom engaging in union solicitation in the hospitalduring nonworking time or from engaging in the dis-tribution of union literature in nonwork areas in thehospital, unless special circumstances and needs of thehospital require such restrictionsWE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir right to self-organization, to form, tom, or assistthe above-named Union or any other labor organiza- LUTHERAN HOSPITAL OF MILWAUKEE185tion, to bargain collectively through representatives oftheir own choosing, to engage in concerted activitiesfor the purpose of collective bargaining or other mutu-al aid or protection, or to refrain from any and allsuch activities except to the extent that such right maybe affected by an agreement requiring membership ina labor organization as a condition of employment asauthorized by Section 8(a)(3) of the ActWE WILL forthwith rescind our rule promulgated onor about April 25, 1975, to the extent that it prohibitsour employees during their nonworking time from so-liciting in our hospital on behalf of a labor organiza-tion or from distributing union literature in the non-work areas in the hospitalLUTHERANHOSPITALOFMILWAUKEE, INC